REINHARD, Judge.
Wife appeals after the granting of a default judgment in a1 divorce proceeding. Husband filed petition for dissolution of marriage. Wife defaulted. Subsequently, the court heard evidence and granted child custody to the wife and awarded her an allowance for child support.
Sometime subsequent to 30 days after the service of process and prior to the entry of default, wife’s attorney entered his appearance and requested 30 additional days in which to answer. No answer was filed in this additional time. Thereafter, husband filed a motion to strike the entry of appearance and requested permission to proceed by default. The court sustained the husband’s motion to strike the entry of appearance and granted the request to proceed in default. However, prior to the entry of judgment, the wife attempted to file an answer wherein the only relief she requested was custody of the child and an award of child support.
On appeal, wife makes various allegations of error, but primarily challenges jurisdiction. The jurisdictional challenge pertains only to the court’s right to award custody of the child. Wife makes no complaint as to the substance of the award and, in fact, could not because she received custody. In this posture, we find no basis for a reversal.
Judgment affirmed.
CRIST, P. J., and SNYDER, J., concur.